The Honorable Rebecca McDowell Cook Missouri Secretary of State State Capitol Building Jefferson City, MO 65101
Dear Secretary Cook:
This opinion letter is in response to your request for our review under Section 116.332, RSMo, for sufficiency as to form of an initiative petition relating to a proposed constitutional amendment relating to a sales tax to support passenger rail service. A copy of the initiative petition which you submitted to this office on October 4, 1999, is attached for reference.
We conclude that the petition must be rejected as to form. The Constitution of the State of Missouri provides in Article III, § 50, that initiative petitions contain an enacting clause that reads: "Be it resolved by the people of the state of Missouri that the Constitution be amended:". The enacting clause contained on the reverse side of the petition form does not contain the required language and, hence, the form of the petition must be rejected. Additionally, immediately following the enacting clause the form petition includes the sentence, "A measure is passed to add a section 30(d)." This section is, at best, surplusage in light of other language contained on the reverse side of the form and, at worst, confusing and inappropriate in that it either indicates that signing the petition is equivalent to passage of the petition or commits petition signers to vote in favor of the petition.
Because of our rejection of the form of the petition as stated above, we have not reviewed the petition to determine if additional deficiencies exist.
Very truly yours,
                                       JEREMIAH W. (JAY) NIXON Attorney General
Enclosure